 



EXHIBIT 10.2
AMENDMENT TO
OPTION AWARD AGREEMENTS
     WHEREAS, under the Company’s 1993 Directors’ Stock Option Plan (the
“Plan”), William E. Macaulay (“Optionee”), a non-employee director of Pride
International, Inc. (the “Company”), was awarded options to purchase shares of
the Company’s common stock pursuant to option award agreements (the “Option
Award Agreements”) with the following grant dates:
January 2, 2003
January 2, 2002
July 17, 2001;
July 25, 2000;
July 14, 1999; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has authorized
an amendment to the plan to permit the exercise of stock options during their
full term; and
     WHEREAS, the stock options outstanding under the Option Award Agreements
are fully exercisable by their terms; and
     WHEREAS, pursuant to the authorization of the Board, the Nominating and
Corporate Governance Committee of the Board has approved the amendment of the
Option Award Agreements to permit the exercise of stock options during their
full term as set forth below;
     NOW, THEREFORE, the Option Award Agreements are hereby amended such that
any and all stock options outstanding as of May 12, 2005 pursuant to the Option
Award Agreements shall be exercisable for the full original ten-year tem of such
stock options.
     IN WITNESS WHEREOF, Optionee has hereunto set his hand and the Company has
caused these presents to be executed in its name and on its behalf, effective as
of May 12, 2005.

           
OPTIONEE
    Date: June 3, 2005  /s/ William E. Macaulay       William E. Macaulay       
     
PRIDE INTERNATIONAL, INC.
    Date: May 12, 2005  By:   /s/ Paul A. Bragg         Paul Bragg       
President and Chief Executive Officer     

